Citation Nr: 1438465	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer metastatic to liver and bones due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1971.  The Veteran died in March 2011.  The appellant, who is the Veteran's surviving spouse, has been substituted to complete his appeal as to the issue of entitlement to service connection for lung cancer.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, PA.

In January 2011, the Veteran testified at a hearing before a Decision Review Office (DRO).  A transcript is of record.

In July 2012, the RO denied the appellant's claim of entitlement to Disability and Indemnity Compensation (DIC) which was based on entitlement to service connection for the cause of the Veteran's death.  

FINDINGS OF FACT

1.  The Veteran served in the U.S. Air Force at the Royal Thai Air Base in Takhli, Thailand during the Vietnam Era as a Munitions Specialist and had duties at the base perimeter.  

2.  The Veteran was diagnosed with lung cancer.

CONCLUSION OF LAW

The criteria for service connection for lung cancer metastatic to liver and bones due to herbicide exposure have been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.

II.  Merits of the Claim

The appellant contends that service connection is warranted for the Veteran's lung cancer on the basis that he was exposed to herbicides in service.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
August 2010 treatment records from St. Joseph Hospital diagnosed the Veteran with Non Small Cell Lung Cancer, Stage 4.  This diagnosis satisfies the first element of a service connection claim.

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, respiratory or lung cancer is a disease for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e). Thus, this case turns largely on whether the Veteran can be presumed to have been exposed to herbicides in service. 

The record reflects the Veteran did not serve in the Republic of Vietnam but had served at the Royal Thai Air Base in Takhli, Thailand from February 1968 to June 1968.  This raises the question of whether the Veteran can be presumed to have been exposed to an herbicide during active service based on his service in Thailand.  

Pursuant to its duty to assist, VA is obligated to follow the procedures for verifying herbicide exposure for locations other than the Republic of Vietnam or certain parts of Korea, as set forth in the VA's Adjudication Procedure Manual, M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o).  See 38 U.S.C.A. § 5103A(a)(1) (requiring "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim").  M21-1MR, part IV, Subpart ii, Chap. 2, Section C, paragraph 10(o), provides that if a Veteran asserts that he was exposed to Agent Orange in a location other than Vietnam or Korea, VA internal procedure directs that adjudicators contact a claimant for details on alleged exposure and then after 30 days furnish the information to Compensation and Pension Service via e-mail and "request review of DOD's (Department of Defense's) inventory of herbicide operations to determine whether herbicides were used as alleged."  Thereafter, if the DOD inventory review does not confirm that Agent Orange was used in the area where the Veteran served, VA claim developers must then send a request to the Joint Services Record Research Center (JSRRC) to verify whether the veteran was exposed to herbicides. 

As for herbicide use in Thailand, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure. Id. 

It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  Id.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. Id.  This applies to Veterans who served during the Vietnam era, which spans from February 28, 1961 to May 7, 1975. Id.

The Veteran served as a Munitions Specialist at the Royal Thai Base in Takhli, Thailand from February 1968 to June 1968.  While his position as a Munitions Specialist did not require him to be near the base perimeter, in a January 2010 statement, the Veteran indicated that "all airmen with rank of E4 and below were designated as air police augmentees".  As an air police augmentee, the Veteran indicated he walked the perimeter of the base four to six times, and was thereby exposed to an herbicide agent.  The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's January 2010 statement that he was involved as an augmentee and was required to walk the perimeter of the base is credible evidence of such exposure.  

Therefore, the Board finds that based on the Veteran's competent and credible lay statement regarding his additional designation as air police augmentee which required him to walk the perimeter of the air base, all reasonable doubt should be resolved in his favor and it is at least as likely as not that he meets the criteria for presumption of exposure to an herbicide agent during active military service in Thailand.  M21-1MR, Part IV.ii.2.C.10.q.  Moreover, given that lung cancer is a disease that is presumed related to toxic herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection is warranted on this basis. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for lung cancer metastatic to liver and bones due to herbicide exposure is granted.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


